Citation Nr: 0523902	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  02-14 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from May 1963 to July 1966.  
This appeal comes to the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA), 
St. Petersburg, Florida, Regional Office (RO), issued in July 
1999, which denied a claim of entitlement to service 
connection for PTSD.  The veteran disagreed with that 
determination in May 2000.  After the RO issued a statement 
of the case (SOC) in September 2002, the veteran's timely 
substantive appeal was received in late September 2002.  

The veteran requested a hearing before the Board.  The 
requested Travel Board hearing was conducted in St. 
Petersburg, Florida in May 2005, before the undersigned 
Veterans Law Judge.


FINDING OF FACT

The record establishes that the veteran has a diagnosis of 
PTSD, and the medical opinions of the veteran's treating VA 
providers support the veteran's claim that she was sexually 
assaulted in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for PTSD have been met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, the VCAA amended 38 U.S.C.A. § 5103 to 
clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  As the decision on the issue addressed 
below is wholly favorable to the veteran, further discussion 
of VA's compliance with the VCAA as to that issue is not 
necessary, as it would be adverse to the veteran's interest 
to remand this issue for additional action under the VCAA.

Applicable law and regulations

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or as a result of service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  When a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact incurred during the veteran's 
service, or by evidence that a presumptive period applied.  
38 C.F.R. §§ 3.303, 3.307, 3.309.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  With regard to 
the second PTSD criterion, evidence of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor occurred varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy" or whether the stressor was incurred other than in 
combat.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes that may constitute credible evidence of the 
stressor includes, but is not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).
Factual background

The service medical records reflect that the veteran sought 
clinical treatment for rectal pain in March 1966.  She 
provided a history of rectal pain of one years' duration.  No 
diagnosis was assigned.  The veteran's service separation 
examination is devoid of any notation of psychiatric 
complaints.

The veteran testified that, as a result of the trauma in 
service, civilian physicians treated her for her 
psychological problems proximate to service, beginning soon 
after her discharge in 1966.  However, the physicians who 
rendered that treatment are dead, the veteran states, and the 
records are unavailable.  

The veteran testified that she had confided in one friend 
during service, but she had been unable to contact that 
individual because she did not know her friend's maiden name 
or birth date and the friend's married name is a fairly 
common one.  She testified that this friend had assisted her 
to obtain a private pregnancy test during the period when the 
sexual abuse ended because the veteran separated from 
service, but the veteran has been unable to remember the name 
of the facility at which the testing was obtained.  


The discharge summary of an August 1975 VA hospitalization 
reflects that the veteran was treated for multiple somatic 
complaints including headaches and abdominal cramping pain.  
It was noted that a hysterectomy had been performed 
previously because of the veteran's abdominal pain, but this 
surgery did not result in relief of symptoms.   The veteran 
had an absence of symptoms during the hospitalization.  The 
discharge diagnosis was multiple somatic complaints of 
unknown etiology.
 
In a claim submitted in September 1982, the veteran sought 
service connection for a "nervous" disorder, and reported 
that she was treated for this disorder by a physician in 
Florida from January 1967 to September 1972 and by another 
physician from September 1972 to September 1974.  However, 
the RO did not request records from those physicians.  

The veteran has testified that she sought private psychiatric 
treatment for her "nervous disorder" proximate to service 
through 1983.  VA clinical records begin in 1984.  VA records 
reflect that the veteran had multiple somatic complaints in 
1984, and reported having seen multiple physicians in the 
past.  Depression was among the assigned diagnoses.  

Records dated in August 1985 reflects that the veteran 
complained of "nervousness" for years, increased in severity 
over the last two months due to situational problems, 
including her husband's psychiatric problems and difficulties 
with her children, among other family members.  The presence 
of tension headaches was noted.  

On VA examination conducted in February 1999, the veteran was 
examined by two providers.  Both assigned a diagnosis of 
PTSD.  The results of an MMPI-2  (Minnesota Multiphasic 
Personality Inventory 2) were invalid, as the veteran 
endorsed excessive psychopathology.  However, both examiners 
assigned a diagnosis of PTSD.  One examiner stated that the 
duration of the PTSD had been for 33 years, that is, since 
her service discharge.  The other examiner, although noting 
the invalidity of the MMPI-2, assigned a diagnosis of PTSD 
secondary to sexual assault.  

VA outpatient clinical records disclosing the veteran's VA 
treatment from September 2000 through June 2004 reflect that 
the veteran was referred to a special PTSD treatment group 
for survivors of assault, and the veteran has continued to 
participate in that group, averaging approximately twice 
monthly for nearly four years of treatment.  A provider who 
administered a Trauma Symptom Inventory for purposes of the 
veteran's participation in the trauma survivors treatment 
group noted that the results were marked by overendorsement 
of all symptoms, so that the results were invalid.  

Analysis

Despite development of all available evidence identified by 
the veteran, there remains an absence of objective 
corroboration of the allegations of sexual assault.  In the 
absence of specific corroborating evidence, the Board must 
assess the credibility and probative value of the other 
evidence.  Doran v. Brown, 6 Vet. App. 283, 290-91 (1994).  

In this case, the veteran has testified that she was coerced 
into sexual acts by a superior, who also told her not to go 
to sick call to complain about the abuse, or he would make 
sure she was given a bad conduct discharge.  She further 
testified that, after rectal sexual abuse, when she had to go 
to sick call to get treatment for her rectal pain, the 
superior told her to state that the rectal pain had been 
present for more than a year.  The veteran's service medical 
records, as noted above, disclose that the veteran sought 
treatment for rectal pain, but no diagnosis or etiology for 
that pain was found.  This evidence does not specifically 
corroborate the veteran's claim, but is consistent with the 
claim.

The individual the veteran identified as being her confidant 
during service whom she was no longer able to locate was the 
individual identified in the September 1982 application for 
service connection for a psychiatric disorder.  Although the 
veteran could no longer contact the individual identified as 
her confidant, the information provided by the veteran in her 
1982 application for service connection for "nerves" is 
consistent with her allegations.

Although no clinical evidence for the years most proximate to 
service have been located, the summary of a 1975 VA 
hospitalization reflects that the veteran had numerous 
complaints, thought to possibly represent a somatic disorder, 
at that time, and the report of this hospitalization, to the 
extent that it appears to reflect that the veteran had 
psychiatric symptoms prior to that time, generally 
corroborates the veteran's statements that she sought 
treatment for her "nerves" proximate to service. 

However, there are inconsistencies in the evidence.  See 
Cohen v. Brown, 10 Vet. App. 128, 146 (1997).  For example, 
the veteran testified that she was asked by the physicians 
who treated her for a ruptured uterus, that led to her 
hysterectomy, whether she had experienced any trauma.  She 
testified that she denied such trauma and that she did not 
have a ruptured uterus when she entered service.  However, 
the Board notes that the veteran's service medical records 
reflect that retroversion of the uterus was present on 
initial examination for induction.  

The Board notes that the evidence establishes that the 
veteran provided evidence establishing that she receives 
Social Security Administration (SSA) benefits.  However, the 
RO did not seek the SSA records identified by the veteran.  
Therefore, any additional information that might have been 
provided by those records, either to support the veteran's 
claim or to reflect inconsistencies with her claim, is not 
available.  

Similarly, the service personnel records for the veteran 
which are associated with the claims file appear incomplete.  
There are no specific performance appraisals signed by a 
superior officer or evaluations which described the duties 
required in the veteran's MOS.  Therefore, any additional 
information that might have been provided by those records, 
either to support the veteran's claim or to reflect 
inconsistencies with her claim, is not available.  

Where, as here, the veteran did not "engage in combat with 
the enemy," and the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's statements or testimony as to the occurrence of the 
claimed stressor.  See, e.g., West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

The RO, therefore, denied the claim on the basis that there 
was no corroboration of the veteran's alleged stressor, in-
service sexual abuse, other than the opinions rendered at the 
time of the 1999 VA examination and in the veteran's VA 
treatment thereafter, where the applicable precedent of the 
United States Court of Appeals for Veterans Claims (Court) 
has held that reports of history during VA examination could 
not serve to corroborate a veteran's allegations.  The Board 
agrees that, in most PTSD cases, an opinion by a mental 
health professional based on a post service examination of 
the veteran cannot be used to establish the occurrence of the 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  

However, there are specific provisions in VA's Adjudication 
Procedure Manual M21-1 (M21-1), Part III, 5.14c (8)-(9) 
regarding adjudication of claims of PTSD based on personal or 
sexual assault.  The general M21-1 provisions regarding PTSD 
claims require that, "In cases where available records do not 
provide objective or supportive evidence of the alleged in-
service stressor, it is necessary to develop for this 
evidence."  When read together, subparagraphs (8) and (9) 
show that in personal-assault cases the Secretary has 
undertaken a special obligation to assist a claimant in 
producing corroborating evidence of an in-service stressor. 

In Patton v. West, 12 Vet. App. 272, 280 (1999), the Court 
noted that it had previously stated that "something more than 
medical nexus evidence is required to fulfill the requirement 
for 'credible supporting evidence", Moreau, 9 Vet. App. at 
396, and had stated that "[a]n opinion by a mental health 
professional based on a post service examination of the 
veteran cannot be used to establish the occurrence of the 
stressor."  Cohen (Douglas), 10 Vet. App. at 145 (citing 
Moreau, supra).  However, the Court stated, these categorical 
statements were made in the context of discussing PTSD 
diagnoses other than those arising from personal assault.  As 
to personal-assault cases, the Court noted that VA has 
provided for special evidentiary-development procedures, 
including interpretation of behavior changes by a clinician 
and interpretation in relation to a medical diagnosis.  M21-
1, Part III,  5.14c(8), (9).  To that extent, the Court 
stated, "the [ ] categorical statements in Cohen (Douglas) 
and Moreau, and other cases where they may have been echoed, 
are not operative."  Id. at 280. 

Rather, the Court noted, in YR, where the veteran had been 
placed under hypnosis by a licensed social worker who 
concluded thereafter that there was no doubt that the veteran 
had been raped traumatically, the Court, remanded the claim 
because, among other deficiencies in the adjudication, the 
Board had "entirely failed to consider the hypnosis evidence, 
let alone discuss its weight and credibility" or provide an 
adequate statement of "reasons [or] bases ... for its 
acceptance or rejection".  Id., citing YR v. West, 11 Vet. 
App. at 397-99.  
 
The Court further stated that any Manual M21-1 provisions 
which appeared to require that the existence of an in-service 
stressor be shown by "the preponderance of the evidence" 
would be inconsistent with 38 U.S.C.A. § 5107(b), which 
requires that when "there is an approximate balance or 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant."  Patton, supra, at 280.

The Board concludes that the evidence in the present case as 
to whether the stressor has been corroborated is in 
approximate equipoise.  There is some evidence of record 
which is generally consistent with the veteran's descriptions 
of the stressor, but that evidence does not provide specific 
corroboration of the occurrence of the stressor.  

While there is an absence of specific corroboration of the 
alleged sexual assault, the Board concludes that further 
attempts to obtain records which the veteran contends would 
corroborate her stressors, if obtained, are unlikely to be 
successful. 

The VA examiners rendered opinions that the veteran's current 
PTSD is related to her service or to a sexual assault 
therein, and her treating VA physicians have rendered 
treatment consistent with that conclusion.  Based on these 
clinical opinions the Board finds that the criteria for 
service connection for PTSD due to sexual assault have been 
met.


ORDER

The claim of entitlement to service connection for PTSD is 
granted.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


